DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANACE
Claims 1-10 are considered allowable. Although many of the claimed elements are known in the prior art, the examiner finds the combination of positively recited structure would require hindsight to apply art and/or a piece-meal. 
Claim 1 is allowable more specifically because once it requires “a retaining unit including a tubular case immovably retained, sleeved around said second ratchet seat and having a plurality of second guide slots each extending in the left-to-right direction and facing radially said second surrounding groove, and a plurality of second rolling balls each slidably engaged in said second surrounding groove and a respective one of said second guide slots such that said second ratchet seat is rotatable with said first ratchet seat in the unwinding direction to drive movement of said second rolling balls in said second surrounding groove along the unwinding direction relative to said second ratchet seat so as to restrict rotation of said second ratchet seat in the winding direction” the examiner finds applying prior art to be unreasonable.
Claims 2-10 are allowable for depending from claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634